DETAILED ACTION
This Office Action is in response to Applicant’s application 17/081,376 filed on October 27, 2020 in which claims 1 to 24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on October 27, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on October 27, 2020 and June 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 3 which depends upon claim 1, and recites a difference between elastic moduli of the plurality of first regions and the second region of the substrate is about 100 times or more.  Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-13, 16-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0313527 (Hong) and U.S. 2011/0148839 (Hwang).
Regarding claim 1, Hong discloses and suggests a stretchable device, comprising: 
    PNG
    media_image1.png
    446
    798
    media_image1.png
    Greyscale

a substrate, 120 [0077], the substrate including a plurality of first regions, RR described as low stretch at [0076], having a first stiffness, [0022, 0100], and a second region, SR described as high stretch, between adjacent first regions of the plurality of first regions, as shown, and having a second stiffness that is lower than the first stiffness, [0022, 0100]; 
a unit device array, as annotated, the unit device array comprising a plurality of unit devices on separate, respective first regions of the plurality of first regions of the substrate, as shown; and 
an encapsulant, encap [0170], covering the unit device array, as shown, 

    PNG
    media_image2.png
    501
    763
    media_image2.png
    Greyscale
wherein the unit device array includes a plurality of pixel electrodes, e.g. PXEI [0126], isolated on separate, respective first regions of the plurality of first regions of the substrate, as shown, a plurality of common electrodes, e.g. PXE2 [0164], isolated on separate, respective first regions of the plurality of first regions of the substrate, as shown,
a plurality of active layers, EL [0088], on separate, respective first regions of the plurality of first regions of the substrate, as shown, each active layer between a separate pixel electrode of the plurality of pixel electrodes and a separate common electrode of the plurality of common electrodes, as shown.

    PNG
    media_image3.png
    428
    503
    media_image3.png
    Greyscale
Hong does not explicitly teach the stretchable device configured to apply a same voltage to the plurality of common electrodes.

    PNG
    media_image4.png
    380
    662
    media_image4.png
    Greyscale
Hwang is directed to improvements for  OLED displays.  At [0038], Hwang teaches a constant voltage applying unit, 210, applies a constant voltage to a common electrode, 235, of a display, 200.  At [0006], Hwang teaches that providing for a constant voltage on the common electrode mitigates the deterioration of luminescence that would otherwise occur due to variability in voltage drop from line resistance and further that configuring a display device with a constant voltage to the common electrode is particularly useful for large scale panels.  
Taken as a whole, the prior art is directed to OLED displays.  Hwang teaches that when the display is configured to apply a same voltage to a plurality of common electrodes that luminescence variability is minimized for large panels.  An artisan would find it desirable to provide a display with lower luminescence variability to improve image quality and consistency.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 the stretchable device configured to apply a same voltage to the plurality of common electrodes, as taught by Hwang, to reduce the luminescence variability as taught by Hwang and thus produce a display with improved quality and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, at [0076] Hong teaches the substrate includes an elastomer.
Regarding claim 3 which depends upon claim 1, Hong teaches a difference between elastic moduli of the plurality of first regions and the second region of the substrate is about greater than 10 times at [0100].
Accordingly, it would have been obvious to person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a difference between elastic moduli of the plurality of first regions and the second region of the substrate is about 100 times or more because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 4 which depends upon claim 1, at Figure 1C and [0153] Hong teaches and suggests an elongation rate of the plurality of first regions of the substrate is greater than 0%, and an elongation rate of the second region of the substrate is about 20-30%.

    PNG
    media_image5.png
    617
    620
    media_image5.png
    Greyscale
Accordingly, it would have been obvious to person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein an elongation rate of the plurality of first regions of the substrate is less than or equal to about 5%, and an elongation rate of the second region of the substrate is about 10% to about 100% because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 5 which depends upon claim 1, at Figure 6A and [0023], Hong teaches the plurality of first regions, RR, of the substrate each have an island-shape and are isolated from direct contact with each other, and the second region, SR, of the substrate is a single, continuous structure in the substrate.
Regarding claim 6 which depends upon claim 1, Hong teaches connecting electrodes, e.g. DL and ELVdd, see [0030, 0104], can be considered electrodes.
Hong does not explicitly teach a connecting electrode connecting the plurality of common electrodes.  Hwang teaches at Figure 2 a connecting electrode, e.g. 201, connecting the plurality of common electrodes.  
Examiner’s note:  this subject matter merely requires one electrode that provides direct or indirect connection to the two common electrodes.
Taken as a whole, the prior art is directed to OLED devices.  Hwang teaches that connecting the common electrodes with a connecting electrode is a configuration to minimize luminescence variability.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 further comprising: a connecting electrode connecting the plurality of common electrodes, as taught by Hwang, to implement a constant voltage configuration for the common electrodes and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7 which depends upon claim 6, Hong teaches that electrodes, e.g. DL and ELVdd are located on the second region in Figure 13B and arguably in the first region [0031].  An artisan would find it desirable to make electrical contact between a Vss electrode and the common electrode of the unit device so that the common electrode has a controlled voltage.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein the connecting electrode is on the second region of the substrate, or the connecting electrode is on both the first region and the second region of the substrate because doing so is merely a design choice motivated by a desire to have good electrical contact between common electrodes.
Regarding claim 8 which depends upon claim 6, at [0106] Hong teaches and suggests the connecting electrode is a stretchable electrode, e.g. aluminium.
Regarding claim 12 which depends upon claim 1, Hong teaches the encapsulant includes a plurality of encapsulants, i.e. multiple encap structures, that are isolated from direct contact with each other and are on separate, respective first regions of the plurality of first regions of the substrate, as shown.
Regarding claim 13 which depends upon claim 12, Hong suggests the plurality of encapsulants and the plurality of common electrodes have a same planar shape and further doing so is merely a design choice motivated by a desire to maximize the light emission from the OLED display.
Regarding claim 16 which depends upon claim 1, Hong teaches each active layer is a light emitting layer or a photoelectric conversion layer.
Regarding claim 17 which depends upon claim 16, Hong teaches at [0125] each active layer is the light emitting layer, and the light emitting layer includes an organic light emitting material, an inorganic light emitting material, quantum dots, a perovskite, or a combination thereof.
Regarding claim 18 Hong suggest a display panel comprising the stretchable device of claim 1 at [0143].
Regarding claim 22 Hong teaches an electronic device, e.g. a display [0144], comprising the stretchable device of claim 1.
Regarding claim 23 Hong does not explicitly teach an electronic device comprising the display panel of claim 18 however it would have been obvious to a person of ordinary skill in the art to use the display panel of claim 18 in an electronic device, e.g. cell phone, to integrate the display into a system thus improving the utility and market demand for the display panel.
Allowable Subject Matter
Claims 9-11, 14-15, 19-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9 which depends upon claim 8, the prior art does not teach the connecting electrode includes conductive nanostructures.
Regarding claim 10 which depends upon claim 6, the prior art does not teach a pixel definition layer between adjacent unit devices of the unit device array, the pixel definition layer having via holes corresponding to separate, respective unit devices of the unit device array, wherein each common electrode is connected to the connecting electrode through a separate via hole of the via holes of the pixel definition layer.
Claim 11 depends upon claim 10 and is allowable on that basis.
Regarding claim 14 which depends upon claim 1, the prior art does not teach the encapsulant is on a whole surface of the substrate and includes a cured product of a photosensitive elastomer.
Claim 15 depends upon claim 14 and is allowable on that basis.
Regarding claim 19, the prior art does not disclose a sensor comprising the stretchable device of claim 1.
Claims 20 and 21 depend upon claim 19 and are allowable on that basis.
Regarding claim 24 the prior art does not teach an electronic device comprising the sensor of claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893